DONALD ALAN TOBKIN, Appellant,
v.
TRACY BELINDA NEWMARK, THE NEWMARK LAW FIRM, P.A., LAW FIRM OF FIXEL & LAROCCO, LAW FIRM OF FIXEL, LAROCCO & NEWMARK, MICHAEL HYMOWITZ, ALAN JAY BRAVERMAN, LAW OFFICE OF ALAN JAY BRAVERMAN, P.A., LAW OFFICE OF BRAVERMAN & ROSSI, STEVE ROSSI, and STEVE ROSSI, P.A., Appellees.
No. 4D07-3082.
District Court of Appeal of Florida, Fourth District.
March 19, 2008.
Donald Alan Tobkin, Hollywood, pro se.
Shelley H. Leinicke of Wicker, Smith, O'Hara, McCoy & Ford, P.A., Fort Lauderdale, for appellee Tracy Belinda Newmark.
Elaine J. LaFlamme and Thomas E. Neal of Quintairos, Prieto, Wood & Boyer, Fort Lauderdale, for appellees Michael Hymowitz, Alan Jay Braverman, Law Offices of Alan Jay Braverman, P.A., Law Office of Braverman & Rossi, Steve Rossi, and Steve Rossi, P.A.
PER CURIAM.
Affirmed.
SHAHOOD, C.J., POLEN and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing